Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 30, 2016

                                     No. 04-16-00398-CR

                                    Susan I. ANDERSON,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR0841
                         Honorable Melisa Skinner, Judge Presiding


                                       ORDER

         Appellant Susan I. Anderson pled no contest to tampering with a governmental record
with intent to defraud or harm. On January 16, 2015, Appellant’s adjudication of guilt was
deferred and she was placed on community supervision. On June 1, 2016, the trial court
amended Appellant’s community supervision conditions. Appellant now seeks to appeal from
the trial court’s June 1, 2016 order modifying the conditions of her deferred adjudication.
        “[A]n order modifying the terms or conditions of deferred adjudication is not in itself
appealable.” Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006); see Basaldua v.
State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).
        We ORDER Appellant to show cause in writing within THIRTY DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See Davis, 195
S.W.3d at 711.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2016.

                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court